CaseCase:
     1:06-cv-00433-HSO-RHW
          3:18-mc-00022-JMV Doc
                             Document
                                #: 1 Filed:
                                         1433
                                            10/24/18
                                                Filed111/13/18
                                                       of 3 PageID
                                                                Page
                                                                   #: 1 of 3




                                        SDMS Case # 1:06cv433 HSO-RHW


                                                  3:18-MC-22-JMV
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:18-mc-00022-JMV Doc
                             Document
                                #: 1 Filed:
                                         1433
                                            10/24/18
                                                Filed211/13/18
                                                       of 3 PageID
                                                                Page
                                                                   #: 2 of 3
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:18-mc-00022-JMV Doc
                             Document
                                #: 1 Filed:
                                         1433
                                            10/24/18
                                                Filed311/13/18
                                                       of 3 PageID
                                                                Page
                                                                   #: 3 of 3
